Citation Nr: 0527109	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  97-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, depression and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California, which denied service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia, depression and PTSD.

The Board first reviewed the matter in April 2003.  At that 
time, the Board initiated additional evidentiary development 
through the Board's Evidence Development Unit (EDU) pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  However, while the matter 
was still pending at the EDU, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003) (hereinafter DAV).  For a short time the EDU 
continued to develop evidence under specific circumstances.  
See VA O.G.C. Prec. Op. No.1-03.  But ultimately, VA 
determined that the Veterans Benefits Administration would 
resume all development functions.  Consequently, EDU returned 
the appeal to the Board, which in turn, remanded it to RO to 
develop the record.  A review of the file indicates that the 
remand directives have been executed to the extent possible.  
See Stegall v. West, 11 Vet. App. 268 (1998).  However, in 
reviewing all of the evidence that has been received, the 
Board finds that additional development is necessary. 


REMAND

The veteran contends, in essence, that his schizophrenia and 
PTSD began during or as the result of service.  He claims 
that he was physically and sexually assaulted while on active 
duty.  The relevant evidence is summarized below.  

The service medical records, to include reports of April 1976 
enlistment and June 1980 re-enlistment, and June 1981 
separation examinations, show no psychiatric disorder.  The 
discharge report indicates the veteran had venereal disease 
on three occasions during active service.  .  

Service personnel records show performance ratings of 4.6 and 
4.7 while the veteran was in training as a student.  
Subsequent ratings in chronological order were 4.5/4.5, 
4.6/4.8, 4.8/4.9, 4.6/4.6, 4.0/4.0, 4.7/4.7, 4.6/4.8, and 
4.7/4.7.  The veteran's ratings between August 1979 and March 
1980 were 4.6/4.8 and 4.7/4.7.  Administrative remarks dated 
in June 1981 indicate the submission of a request for an 
unsuitability discharge by reason of unsanitary habits.

Post-service medical evidence includes VA records, which show 
that the veteran was an inpatient in the Family Confrontation 
Ward Program for approximately thirty days in February to 
March 1988.  The final diagnosis was Axis I- alcohol 
dependence, continuous; cocaine abuse, continuous, and Axis 
II- immature personality disorder with marked elements of 
dependence, a tendency to intellectualize, considerable 
denial and avoidance, and depressed affect.  

The veteran was hospitalized in the Drug and Alcohol 
Rehabilitation Unit from July to November 1988.  Notes dated 
in August indicate he underwent adult intelligence testing 
and a multiphasic personality inventory, as well as a patient 
interview.  The resulting diagnoses were Axis I- mixed 
substance abuse and Axis II- schizotypal personality 
disorder.  The clinician observed that the veteran's 
"style" appears to lean heavily in the manipulative (con 
artist) direction.  He cautioned, "... subsequently, one 
should use caution when working with him."  The final Axis I 
diagnosis remained unchanged from the February/March 
hospitalization (alcohol dependence, continuous; cocaine 
abuse, continuous,).  The Axis II diagnosis was schizotypal 
personality disorder with elements of immaturity, dependence, 
with a tendency to intellectualize and deny, and to 
manipulate others.

The Intake Form from Delta Community Mental Health Services, 
dated in September 1991, indicates that the veteran began 
feeling paranoid and having auditory hallucinations in 1986-
1987.  It was noted that these symptoms arose after the 
veteran's girlfriend was killed in a drive-by, gang related 
shooting.  The initial diagnosis was cocaine abuse and 
schizophrenia, paranoid, unspecified by history.  The veteran 
underwent a psychiatric evaluation in October 1991, during 
which, he denied ever being sexually abused and denied any 
homosexual relations.  Regarding the Marines, the veteran 
stated he was discharged with an honorable characterization 
of service.  He stated that he re-enlisted, but was told 
later that he had four episodes of gonorrhea during his first 
enlistment and was going to be sent to an infantry regiment 
or be discharged based on unsuitability.  The veteran 
reported that he accepted the discharge.  The diagnosis was 
schizophrenia, paranoid type, chronic.

According to an evaluation undertaken for the Social Security 
Administration (SSA) in March 1992, the veteran stated that 
he has paranoid schizophrenia and has had it since 1986.  The 
veteran reported that he began drinking a lot while in the 
military.  He was court-martialed, but acquitted.  The 
evaluation report is negative for any reference to a sexual 
assault having occurred in the military or the veteran having 
experienced audio hallucinations prior to working as a mail 
carrier post-service.  The diagnosis was schizophrenia, 
paranoid type, chronic.

An assessment of chronic paranoid schizophrenia versus 
cocaine-induced psychosis is shown in records from Santa 
Clara County Mental Health records in May 1992.  An 
assessment of schizophrenia, paranoid, chronic and cocaine 
and polydrug/alcohol abuse was made in October 1992.  The 
veteran reported that he has had a history of his illness 
since 1986, when his girlfriend was shot.
 
In January 1995, the veteran was admitted at a VA Medical 
Center with an Axis I diagnosis of dependence, cocaine abuse.  
Treatment notes indicate that he had been unemployed since 
1992.  

Notes from Santa Clara Valley Medical Center indicate 
treatment from February to July 1996 for a chief complaint of 
increased auditory hallucinations.  

December 1996 notes from A.R.W., M.D. indicate that the 
veteran told him with great difficulty that he had been 
sexually molested by a couple of men in the military.  He 
stated that he never mentioned it before because he was very 
embarrassed and felt ashamed.  He reported having nightmares 
about the incident and he felt that it had severely affected 
his life.

February 1997 notes from the VA Medical Center reflect that 
the veteran reported he was actively hearing audio 
hallucinations in the military, which first manifested after 
the sexual assault by a civilian and a Sergeant (Sgt. R) in 
October 1979.  The veteran stated that he passed out after 
being given alcohol and angel dust, and when he awoke, he was 
bleeding from his rectum and was sore.  Sgt. R threatened him 
not to tell anyone what had transpired.  The veteran 
recounted that he was too ashamed to report the incident.  He 
also reported that he was beaten three times in the barracks 
by other Black Marines, who called him "country boy" and 
threatened to kill him.  The veteran stated that he did not 
seek medical treatment, but was all swollen up.  VA notes 
from April 1997 show the veteran's chief complaint was PTSD 
symptoms.  He insisted that his psychotic and PTSD symptoms 
began one week after the sexual assault.  He stated he began 
hearing voices, felt ashamed, talked to himself, and began 
missing formations and other meetings.  

A.R.W., M.D. wrote in February 1997 on the veteran's behalf, 
that he treated the veteran since January 1993 for chronic 
paranoid schizophrenia and occasional problems with 
depression.  He observed the veteran to be fairly symptomatic 
with auditory hallucinations, paranoid ideation, and some 
delusional thinking throughout their association.

The veteran indicated in a Statement in Support of Claim (VA 
Form 21-4138), dated in April 1997, that the only treatment 
he received was the 101 family program, a substance abuse 
program at Menlo Park, through 1988.  He stated that the 
director there was the first one to tell him that he had a 
mental disability, as he recognized the veteran's symptoms.

R.J.D., Ph.D. stated in a December 1997 letter on the 
veteran's behalf that A.R.W., M.D. was currently treating the 
veteran for schizophrenia and "symptoms of PTSD" as a 
result of a sexual assault that occurred during the veteran's 
military service.  He opined that both the PTSD symptoms and 
schizophrenia symptoms first occurred while the veteran was 
still in the military.

Treatment notes show a diagnosis of paranoid ideation in 
March 1998.  The veteran was participating in the Clozaril 
Medication Group in July 1998.  

The veteran underwent a VA examination for mental disorders 
in December 1999.  He reported to the examiner that he had no 
courts-martial or Article 15s.  He stated that he was never 
in combat.  The veteran stated that he was sexually assaulted 
in 1979.  The examiner noted the veteran's personal statement 
in the claims file regarding the assault.  He stated that the 
veteran's first breakdown was apparently in 1987 and that the 
veteran has been afflicted with chronic paranoid 
schizophrenia at least since 1989.  The veteran's current 
symptoms were noted to be depression, anxiety, some mild 
confusion, and hearing voices.  He also reported feelings of 
anger and paranoia.  The veteran asserted that he is "very 
popular in Hollywood" and was being "persecuted by special 
agents".  The veteran admitted to having feelings of ideas 
of reference, depression, mood swings, and suicidal ideation 
at times.  Following a mental status examination, the 
diagnostic impression was negative for PTSD.  The examiner 
acknowledged that the RO had determined that there was 
nothing in the veteran's active duty record to "corroborate 
or validate his story."  The examiner asserted that he had 
nothing to add to that opinion.

VA outpatient records document a drop in visit in July 2001.  
The veteran reported feeling overwhelmed and needing to talk.  
He disclosed that he was noncompliant with his medications.  

In May 2002, the veteran testified in support of his claim at 
an RO hearing.  The transcript of that hearing is of record.

VA treatment notes show in March 2003, the veteran underwent 
an array of tests for evaluating intelligence and memory, 
including a PTSD scale and a structured clinical interview 
for DSM-IV selected components.  The resulting diagnosis was 
Axis I- chronic PTSD and psychotic disorder, NOS (not 
otherwise specified).  Notes from January 2005 indicate the 
veteran was hospitalized with a chief complaint that he felt 
he might hurt himself or someone else.  The diagnosis was 
schizophrenia.

Reasons for Remand

There is sufficient medical evidence of a current diagnosis 
of schizophrenia, to include a report of a VA psychiatric 
examination dated in December 1999 and current treatment 
records.  The record also reveals a nexus opinion from a 
private physician.  Specifically,  R.J.D., M.D., opined in a 
December 1997 statement that the veteran's symptoms of 
schizophrenia began in service.  The physician also indicated 
that the veteran's "symptoms of PTSD" began during service 
as the result of an in-service sexual assault.  The clinician 
did not, however, indicate that he reviewed all of the 
veteran's relevant medical records.  
 
As to a subsequent VA psychiatric examination, the examiner 
indicated that he reviewed the veteran's claims file, which 
includes service medical and personnel records, and as noted 
above, he also diagnosed chronic paranoid schizophrenia.  
However, the psychiatrist did not directly address the issue 
whether the veteran's schizophrenia is linked to service.  
The VA examiner goes only so far as to state when the 
veteran's first breakdown apparently occurred (1987) and that 
he has been afflicted with schizophrenia at least since 1989.  
(Emphasis added.)  

If the medical evidence of record is insufficient, VA is 
always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the foregoing, it is the Board's judgment 
that the veteran should be afforded another psychiatric 
examination that includes a nexus opinion based upon a review 
of al of the relevant evidence in the claims file.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

As to the veteran's allegation that his PTSD is linked to in-
service physical and sexual assaults, the service medical and 
personnel records do not confirm the alleged stressors and he 
has presented no supportive evidence.  The medical evidence 
is conflicting as to whether the veteran has PTSD but, in any 
event, no diagnosis is apparent based on a confirmed in-
service stressor.  However, with personal assaults, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted 
above, under Paragraph 5.14(d), Part III, of VA's 
Adjudication Procedure Manual, M21-1, it is noted that 
service records may not contain evidence of personal assault, 
and that alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible 
evidence of an in-service stressor premised on personal 
assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

Under section 3.304(f)(3), if a PTSD claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The RO should ensure that there has been full compliance with 
the cited law. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should also ensure compliance 
with special evidentiary development 
procedures for PTSD claims based on 
personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).

2.  Thereafter, the RO should undertake 
any indicated development with respect to 
the veteran's allegation of in-service 
physical and sexual assaults.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The RO 
should inform the examiner of any 
verified in-service stressors.  The 
claims file and a copy of this remand 
must be sent to examiner for review.  
Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, obtaining a relevant history 
from the veteran, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist is asked to 
opine whether it is at least as likely as 
not (50 percent or more probability) that 
any psychiatric disorder that is 
currently present began during service or 
is causally linked to any verified 
incident of service.  

If the psychiatrist cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide a 
rationale for any opinion provided.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Thereafter, the claim of entitlement 
to service connection for an acquired 
psychiatric disorder, to include 
schizophrenia and PTSD, should be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


